                3:17-cr-30039-SEM-TSH # 43   Page 1 of 13
                                                                                E-FILED
                                                   Thursday, 11 March, 2021 09:06:38 AM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
     v.                               )      Case No. 17-cr-30039
                                      )
EDWARD MASSEY,                        )
                                      )
                Defendant.            )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Edward Massey’s Motion to

Reduce Sentence and Order Compassionate Release Pursuant to

Title 3582(c)(1)(A) (“Motion for Compassionate Release”) (d/e 38),

requesting a reduction in his term of imprisonment pursuant to 18

U.S.C. § 3582(c)(1)(A). For the reasons set forth below, Defendant’s

motion is DENIED.

                             I. BACKGROUND

     On June 11, 2018, Defendant was sentenced to 96 months’

imprisonment and 8 years of supervised release for the offense of

distribution of 28 grams or more of cocaine base. Judgment, d/e

35. According to Defendant’s motion, Defendant is currently


                              Page 1 of 13
                3:17-cr-30039-SEM-TSH # 43   Page 2 of 13




serving his sentence at FCI Terre Haute in Terre Haute, Indiana,

and his projected release date is May 17, 2024. Mot. for

Compassionate Release 1.

     In his Motion for Compassionate Release, Defendant requests

a reduction in sentence due to the COVID-19 pandemic and his

health issues and also so that Defendant can provide care for his

father, who has suffered two strokes and requires assistance with

the tasks of everyday living. Id. at 7-8. According to Defendant’s

motion, Defendant is 30 years old and diabetic. Id. at 1-2.

Defendant claims that, in July 2020, he sent an email to the

warden of his facility to request compassionate release. Id. at 6.

According to the motion, the warden denied this request on July 9,

2020. Id. In the United States’ Response Opposing Defendant’s

Motion for Compassionate Release, the Government states that

“according to information obtained from the [Bureau of Prisons], the

defendant has not filed for compassionate release.” Resp. 3, d/e

42. The Government therefore argues that Defendant has failed to

fulfill § 3582(c)(1)(A)’s exhaustion requirement. Id. at 2-3.

     If released from custody, Defendant proposes to live with his

mother, father, and brother in Springfield, Illinois. Id. at 8. On


                             Page 2 of 13
                 3:17-cr-30039-SEM-TSH # 43   Page 3 of 13




March 1, 2021, the U.S. Probation Office filed a Memorandum (d/e

41) concluding that Defendant’s proposed release plan is suitable.

Mem. 2.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the Bureau of Prisons (BOP) filed a motion seeking that

relief. With the enactment of the First Step Act, 18 U.S.C. §

3582(c)(1)(A) now allows an inmate to file with the Court a motion

for compassionate release, but only after exhausting administrative

review of a BOP denial of the inmate’s request for BOP to file a

motion or waiting 30 days from when the inmate’s request was


                             Page 3 of 13
                3:17-cr-30039-SEM-TSH # 43   Page 4 of 13




received by the BOP, whichever is earlier. The statute now provides

as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Government has timely objected to Defendant’s

compassionate release request on the grounds that Defendant has

failed to exhaust his administrative remedies. See Resp. 2-3. The

Government argues that Defendant’s request to the warden of FCI

Terre Haute attached to Defendant’s motion is not sufficient to

show that Defendant has met his burden on the issue of

exhaustion. Id. at 3. Thus, before the Court can consider the



                             Page 4 of 13
                 3:17-cr-30039-SEM-TSH # 43   Page 5 of 13




extraordinary and compelling reasons for release advanced by

Defendant, or the application of the 18 U.S.C. § 3553(a) factors, the

Court must decide the threshold issue of whether Defendant has

satisfied the statutory exhaustion requirement. Cf. United States v.

Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020) (classifying exhaustion

requirement as “affirmative defense” rather than jurisdictional

requirement).

A. Defendant Has Not Satisfied the Exhaustion Requirement in
18 U.S.C. § 3582(c)(1)(A).

     One purpose of the exhaustion requirement is to ensure that

the Bureau of Prisons has an opportunity to “articulate [its] decision

and rationale” vis-à-vis a particular request for compassionate

release, thus giving the district court the benefit of BOP’s input.

Gunn, 980 F.3d at 1180. The Seventh Circuit has made it clear that

district courts are “expect[ed] . . . to give [BOP]’s analysis substantial

weight.” Id.

     While Defendant’s motion argues that the email attached to

the motion constitutes a request for compassionate release to the

warden of his facility, the email itself refers to both compassionate

release and early release to home confinement, as does Defendant’s



                              Page 5 of 13
                3:17-cr-30039-SEM-TSH # 43   Page 6 of 13




motion. In the email, Defendant wrote that he was “requesting to

be considered for home confinement.” Mot. for Compassionate

Release, Ex. 1. Several lines later, the email refers to a “motion for

compassionate release” before again returning to a request for

consideration for release to home confinement. Id. As this Court

has previously held, a request to the warden of a facility for early

release under the CARES Act does not satisfy the exhaustion

requirement for compassionate release under 18 U.S.C. Section

3582(c)(1)(A). See United States v. Collins, 2021 WL 238859, at *2-

4 (Jan. 25, 2021); United States v. Kirkham, 2021 WL 238860, at

*3-4 (Jan. 25, 2021).

     The CARES Act expanded the powers of the Attorney General

and the Director of the Bureau of Prisons—not the courts—to

expand placement in home confinement. See Pub. L. No. 116-136,

134 Stat. 516 (CARES Act § 12003(b)(2)). A release to home

confinement under the CARES Act only changes the location where

a defendant serves a term of imprisonment from a BOP facility to

the defendant’s residence. A defendant released to home

confinement in this manner continues to serve a custodial sentence

and continues to remain in the custody of BOP. The Bureau of


                             Page 6 of 13
                3:17-cr-30039-SEM-TSH # 43   Page 7 of 13




Prisons alone has the statutory authority to designate a defendant’s

place of imprisonment, including placement in home confinement.

See 18 U.S.C. §§ 3621(b), 3624(c)(2). Compassionate release on the

other hand allows a court to “reduce the term of imprisonment” to

time served, resulting in the release of a defendant from BOP

custody. See 18 U.S.C. § 3582(c)(1)(A). The Seventh Circuit has

recently addressed the distinction between early release to home

confinement and compassionate release, noting that the CARES Act

does not give the courts any role in the Bureau of Prison’s

determination of suitable candidates for release to home

confinement. United States v. Williams, 829 F. App’x 138, 139 (7th

Cir. 2020).

     Here, Defendant sent an email to the warden of his facility that

mentioned both home confinement and compassionate release.

According to Defendant’s Motion for Compassionate Release, the

request was denied by the warden because Defendant had not

completed fifty percent of his sentence. Mot. for Compassionate

Release 6, Ex. 1. Defendant’s motion also argues both that

Defendant should be granted compassionate release and that




                            Page 7 of 13
                3:17-cr-30039-SEM-TSH # 43   Page 8 of 13




Defendant meets the Attorney General’s eligibility requirements for

early release to home confinement.

     A request for early release to home confinement under the

CARES Act is guided by two memoranda issued by then Attorney

General William Barr on March 26, 2020, and April 3, 2020. See

Am. Mot. Compassionate Release 4. In the March 26, 2020,

memorandum, the Attorney General directed BOP to “consider the

totality of circumstances for each individual inmate, the statutory

requirements for home confinement” and a “non-exhaustive list of

discretionary factors” when evaluating a request for early release to

home confinement. See Barr Memo, “Prioritization of Home

Confinement As Appropriate in Response to COVID-19 Pandemic,”

Mar. 26, 2020, available at

https://www.bop.gov/coronavirus/docs/bop_memo_home_confine

ment.pdf. Among the discretionary factors to be considered are the

age and vulnerability of an inmate to COVID-19, the security level

of the facility currently housing the inmate, the inmate’s conduct

while in custody, the inmate’s PATTERN score, the suitability of the

inmate’s release plan, the inmate’s crime of conviction, and an




                              Page 8 of 13
                3:17-cr-30039-SEM-TSH # 43   Page 9 of 13




assessment of the danger posed to the community by the inmate.

Id.

      The stated reason for the warden’s denial of Defendant’s

request—that Defendant has served less than fifty percent of his

sentence—relates to the eligibility criteria for early release to home

confinement, not to eligibility for compassionate release, for which

there is no such sentence completion requirement. Moreover, the

email attached to Defendant’s motion is not addressed to anyone,

so the Court cannot determine if the request was directed to the

warden of Defendant’s facility, and the email is not dated, so the

Court cannot determine if thirty days have passed from the time

Defendant submitted the request. See 18 U.S.C. § 3582(c)(1)(A).

The Court also notes that Defendant’s email only addresses his

father’s medical issues and does not mention that Defendant

suffers from any medical conditions. For that reason, the Court

also cannot conclude that the request submitted to the warden is

substantially similar to the request submitted to the Court. See

United States v. Williams, 987 F.3d 700, 703 (7th Cir. 2021)

(holding that “in order properly to exhaust, an inmate is required to




                             Page 9 of 13
                3:17-cr-30039-SEM-TSH # 43   Page 10 of 13




present the same or similar ground for compassionate release in a

request to the Bureau [of Prisons] as in a motion to the court”).

     The Government represents that the Bureau of Prisons has no

record of a request for compassionate release by Defendant and has

timely objected to Defendant’s motion by raising the issue of

exhaustion. See Resp. 2-3. Defendant’s email attached to his

motion, without more, does not provide the Court with enough

information from which to conclude that Defendant has satisfied

the exhaustion requirement in the compassionate release statute.

For these reasons, the Court finds that Defendant has not

exhausted his administrative remedies by first submitting his

request to the Bureau of Prisons.

B. Even if the Court Were to Consider Defendant’s Motion for
Compassionate Release on the Merits, the Court Would Deny
the Motion.

     Even if the Court were to consider the merits of Defendant’s

Motion for Compassionate Release, the Court would deny the

motion because Defendant has not established that extraordinary

and compelling circumstances warranting a reduction in his

sentence exist. Defendant’s motion claims that Defendant has been

diagnosed with diabetes, which the Centers for Disease Control and


                            Page 10 of 13
                  3:17-cr-30039-SEM-TSH # 43   Page 11 of 13




Prevention recognizes as increasing the risks of COVID-19.1 The

BOP medical records, d/e 40, provided to the Court by the

Probation Office, however, do not reflect a diabetes diagnosis. See

BOP Medical Records at Page ID 41 (health screening form dated

February 7, 2020 noting history of diabetes as “denied”) and id. at

Page ID 6 (noting only substance abuse and dental conditions as

current health problems); but see BOP Inmate Education Data

Transcript, d/e 40 at Page ID 94 (reflecting that Defendant

completed a course titled “Living with Diabetes”). As noted

previously, Defendant’s email to the warden of his facility also does

not mention diabetes or any other medical condition with which

Defendant has been diagnosed. See Mot. for Compassionate

Release, Ex. 1.

     Additionally, Defendant tested positive for COVID-19 on

November 19, 2020 and remained asymptomatic throughout the

duration of the illness. See BOP Clinical Encounter Note dated Dec.


1 See Centers for Disease Control and Prevention, COVID-19 – People at
Increased Risk – People With Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#diabetes (last accessed March 4, 2021).

                              Page 11 of 13
                 3:17-cr-30039-SEM-TSH # 43   Page 12 of 13




7, 2020, d/e 40 at Page ID 31 (stating Defendant “[d]enies all signs

and symptoms of COVID”). And again, the BOP medical records

before the Court do not substantiate Defendant’s claimed lingering

effects of that COVID-19 infection. See id. While this Court has

previously recognized the risk that COVID-19 reinfection may pose

for some inmates, Defendant appears to have no medical conditions

that may increase the risks of reinfection, and, based on the record

before the Court, he also appears to have suffered no residual

effects from the initial infection.

     Finally, the Court finds that Defendant’s request for

compassionate release so that he can provide care for his father

does not constitute an extraordinary and compelling reason

warranting a reduction in his sentence. Defendant’s motion claims

that Defendant’s mother and brother work during the day and are

not available to care for Defendant’s father and that therefore

Defendant “would be the only one available to be able to provide the

care” that Defendant’s father requires. Mot. for Compassionate

Release 8. Probation’s Memorandum, however, indicates that

Defendant’s brother is currently unemployed. Mem. 2. While the

Court is sympathetic to Defendant’s father’s health struggles,


                             Page 12 of 13
                3:17-cr-30039-SEM-TSH # 43   Page 13 of 13




Defendant has not established that he is the only available

caregiver for his father.

                            III. CONCLUSION

     Because Defendant has not exhausted his administrative

remedies as required by 18 U.S.C. § 3582(c)(1)(A), Defendant

Edward Massey’s Motion to Reduce Sentence and Order

Compassionate Release Pursuant to Title 3582(c)(1)(A) (d/e 38) is

DENIED.



ENTER: March 9, 2021

                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                             Page 13 of 13
